Exhibit FINISH LINE ANNOUNCES LEADERSHIP SUCCESSION PLAN Glenn S. Lyon to Succeed Alan H. Cohen as Chief Executive Officer Effective December 1, 2008 Cohen to Remain Chairman of the Company Steven J. Schneider, Chief Operating Officer, to be Appointed President of Finish Line INDIANAPOLIS October 3, 2008 The Finish Line, Inc. (the “Company”) (NASDAQ:FINL) today announced that the Board of Directors has appointed Glenn S. Lyon, currently President of Finish Line, as the Company’s next Chief Executive Officer following the planned retirement of Alan H. Cohen, effective December 1, 2008.Mr. Cohen will remain Chairman of the Finish Line Board of Directors. Upon his appointment as Chief Executive Officer, Mr. Lyon is expected to join The Finish Line’s Board and Steven Schneider, currently the Company’s Chief Operating Officer, will assume the additional role of President of Finish Line. Mr. Cohen said, “Since we opened the first Finish Line store in July 1982, this company has grown from a single store in Indiana into a nationally recognized leader in athletic footwear and apparel operating almost 700 stores in 47 states and online.The Company’s growth at Finish Line and at Man Alive is a testament to our focus on outstanding service and premium brands as well as the talented team we have established.After 32 years in the business and our company on solid footing, this is the right time for me to retire and pass the baton to a team who I know can build on our success.” “Glenn Lyon is a seasoned executive with a strong background in merchandising and sales, and deep knowledge of our company and our industry,” continued Mr.
